Citation Nr: 0946165	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-25 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for bilateral 
peripheral neuropathy of the upper and lower extremities, to 
include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and R.W.



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION


The Veteran served on active duty from April 1968 to April 
1970.  He also had a subsequent period of unverified service 
in a reserve component.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied service connection for 
basal cell carcinoma and bilateral peripheral neuropathy, to 
include as due to exposure to herbicides.  

In August 2008, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.

The issue of service connection for bilateral peripheral 
neuropathy is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

Basal cell carcinoma was not affirmatively shown to have had 
onset during service; basal cell carcinoma was not manifested 
to a compensable degree within one year from the date of 
separation from service; and basal cell carcinoma, first 
diagnosed more than one year after service is unrelated to an 
injury, disease, or event of service origin including 
exposure to herbicide agents.



CONCLUSION OF LAW

Basal cell carcinoma is not due to disease or injury incurred 
in or aggravated by active service, and basal cell carcinoma 
may not be presumed to have been incurred during active duty.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5107 (West 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in August 2005 and August 2007; 
and a rating decision in December 2005.  Those documents 
discussed specific evidence, particular legal requirements 
applicable to the claim, evidence considered, pertinent laws 
and regulations, and reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the adjudication in the June 
2007 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Moreover, the Board 
finds it unnecessary to schedule the Veteran for a VA 
examination to adjudicate the claim of service connection for 
basal cell carcinoma, the only matter decided in this 
decision, because there is no competent evidence of record 
that indicates that the Veteran's basal cell carcinoma was 
noted in service, within one year of service discharge, nor 
is there competent medical evidence that associates the post-
service diagnosis of basal cell carcinoma with any event, 
injury, or disease in service, to include exposure to 
herbicides.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  38 
C.F.R. § 3.159(c)(4).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claim, and 
therefore the error was harmless).  

The Veteran contends that he developed basal cell carcinoma 
as a result of exposure to herbicides while stationed in 
Vietnam.  

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  
Disability which is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection for certain chronic diseases, including 
cancer, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 (2009).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to 
herbicide agents, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.

If a Veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service:  chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The presumptive period for these conditions is any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy have a presumptive period 
of one year after the last date on which the Veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt 
v. West, 12 Vet. App. 164 (1999).

The Secretary of VA has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994); 61 Fed. 
Reg. 41,442, 41,449, 57,586, 57,589 (1996), 67 Fed. Reg. 
42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The Veteran contends that he developed basal cell carcinoma 
as due to exposure to herbicides in service.

The Veteran's service separation form shows that he served in 
the Republic of Vietnam from September 1968 to August 1969.

The Veteran's service treatment records contain no complaint, 
finding, or history of signs or symptoms of a skin condition 
consistent with basal cell carcinoma.  

Private treatment records in July 2001 show that the Veteran 
was treated for seborrheic keratosis in the right cheek.  
Records starting in March 2003 show a diagnosis and treatment 
for basal cell carcinoma of the chest.  In March 2003, the 
Veteran underwent an excisional biopsy of basal cell 
carcinoma of the chest.  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered.  Competency considers 
whether the evidence is admissible as distinguished from the 
credibility or probative value of the evidence once the 
evidence is admitted.  Rucker v. Brown, 10 Vet. App. 67 
(1997).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

The record shows that the Veteran served in the Republic of 
Vietnam during the Vietnam era, and therefore he is presumed 
to have been exposed to herbicide agents.  38 U.S.C.A. § 
1116(a)(4); 38 C.F.R. § 3.307(a)(6)(i).

As basal cell carcinoma is not on the list of diseases that 
are subject to the presumption of service connection due to 
exposure to herbicide agents, including Agent Orange, in 
Vietnam, presumptive service connection based on exposure to 
Agent Orange is not established.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309(e).  The Veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.  On the basis of the service 
medical records showing an absence of any finding of signs or 
symptoms consistent with basal cell carcinoma, the Board 
finds that basal cell carcinoma was not affirmatively shown 
to have had onset during service and a showing of continuity 
after discharge is required to support the claim.  
38 U.S.C.A. §§ 1110, 1131; 338 C.F.R. §§ 3.303(a), 3.303(b).

The record shows that basal cell carcinoma was first 
documented in 2003, approximately 29 years after service.  
The period without documented complaints of basal cell 
carcinoma, findings or symptoms, from 1974 to 2003, 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The absence of 
symptoms constitutes negative evidence and opposes the claim.  
Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002).  

Furthermore, basal cell carcinoma was diagnosed well beyond 
the one-year presumptive period for service connection for 
cancer as a chronic disease and the Board finds that 
presumptive service connection is not warranted.  38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran is competent to describe post-service skin 
disorders.  However, it does not necessarily follow that 
there is a relationship between any present skin condition, 
to include cancer, and service.  Medical evidence is required 
to demonstrate a relationship unless the relationship is one 
which a lay person's observation is competent.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

Cancer is a not condition where lay observation has been 
found to be competent to establish a diagnosis or the 
determination as to the presence of the disability.  
Therefore, the diagnosis or presence of the disability is 
medical in nature and not capable of lay observation.  Savage 
v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Although lay evidence may establish a 
diagnosis of certain medical conditions, such as a simple 
medical condition, cancer is not a simple medical condition, 
as the diagnosis requires diagnostic testing to identify the 
disability, which a lay person is not qualified to do.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where, the determinative questions involve a medical 
diagnosis or causation, not capable of lay observation, 
medical evidence of an association or link between the 
current disability and continuity of symptomatology is needed 
and where a lay assertion on medical causation is not 
competent evidence, competent medical evidence is required to 
substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As laypersons, the Veteran, his spouse, and R.W., are not 
qualified through education, training, and expertise to offer 
opinions on a medical diagnosis that is not capable of lay 
observation, or on medical causation, where a lay assertion 
of medical causation is not competent evidence.  Therefore, 
the Board finds that the statements and testimony from the 
Veteran, his spouse, and R.W., offered as proof that he 
developed basal cell carcinoma as due to service, are not 
competent evidence. 

As for service connection based on the initial diagnosis of 
basal cell carcinoma after service, there is no competent 
medical evidence that basal cell carcinoma, first diagnosed 
after service, is related to any injury, disease, or event of 
service origin.  38 C.F.R. § 3.303(d).

Accordingly, the Board finds that service connection is not 
established by continuity of symptomatology or by the initial 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the claim and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for basal cell carcinoma, to include as 
due to exposure to herbicides, is denied.
REMAND

The Veteran contends that he currently suffers from 
peripheral neuropathy of the upper and lower extremities, due 
to exposure to herbicides in service. 

Private treatment records dated in June 1999 contain findings 
consistent with peripheral neuropathy.  The clinician 
indicated that the Veteran's condition went at least as far 
back as 1984.  Clinical treatment notes reported a history of 
a diagnosis of severe neuropathies in 1987 and 1988.  In 
October 1999, a clinician noted an onset date of 15 years 
prior following the Vietnam War, suggesting possible exposure 
to Agent Orange.  A September 2000 medical report reflects 
that the Veteran was felt to have demyelinating peripheral 
neuropathy usually of inherited nature.  However, subsequent 
genetic studies were negative.  

At the August 2008 personal hearing, the Veteran testified 
that peripheral neuropathy was found during his service in 
the Reserves or National Guard.

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d). 
Active duty training includes full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1).  Service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated during active duty training, or from injury 
incurred or aggravated during inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1131.  However, the presumptions do 
not apply to active duty training or inactive duty training.  
Biggins v. Derwinski, 1 Vet. App. 474 (1991).  The Veteran's 
complete periods of active duty, active duty for training, 
and inactive duty with the National Guard Reserve have not 
been verified.  The VA should obtain all relevant military 
treatment records and other documentation which could 
potentially be helpful in resolving the Veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Veteran also testified that he was treated for peripheral 
neuropathy by VA in 1987.  VA treatment records that are 
pertinent to the Veteran's claim may be outstanding and 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In a medical statement received in October 2006, a private 
physician, M.A.B. indicated that the Veteran had been 
diagnosed with peripheral neuropathy of no definitive 
etiology.  Dr. M.A.B. noted that the Veteran's extensive 
exposure to Agent Orange in Vietnam was most likely an 
etiologic agent.  Dr. M.A.B. explained that neuropathy due to 
a chemical exposure, such as Agent Orange, would take years 
to develop and the condition would remain asymptomatic for 
many years following exposure.  Dr. M.A.B. concluded that the 
Veteran's case was completely consistent with his exposure 
history to the defoliant Agent Orange.  However, the private 
physician did not provide a rationale for that assessment.  
Nor did Dr. M.A.B. indicate that he had reviewed other 
pertinent clinical records in the Veteran's claims folder.  
The Board therefore finds that Dr. M.A.B.'s assessment, 
standing alone, is too speculative to warrant a grant of 
service connection.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  To ensure a thorough examination and evaluation, the 
Veteran's complaints of peripheral neuropathy of the upper 
and lower extremities, must be viewed in relation to their 
history.  38 C.F.R. § 4.1 (2009).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 
8 Vet. App. 69 (1995).  The Veteran has not yet been afforded 
a VA examination in conjunction with his claim of service 
connection for peripheral neuropathy of the upper and lower 
extremities.  Accordingly, the Board finds that a remand for 
an examination and opinion is required in order to address 
the merits of those the claim.  38 C.F.R. § 3.159(c)(2) 
(2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center or the appropriate service entity 
and request that (1) it verify the 
Veteran's complete periods of active duty, 
active duty for training, and inactive 
duty for training with the National Guard 
and (2) forward all available service 
medical records associated with such duty 
for association with the claims file.

2.  Obtain any VA medical records that 
have not yet been obtained, to include 
records for treatment provided in the 
1980's.

3.  Schedule the Veteran for a VA 
examination to determine whether any 
peripheral neuropathy of the upper and 
lower extremities is related to his 
service.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically discuss the 
private opinion of Dr. M.A.B.  The 
examiner should provide an opinion as to 
whether it as likely as not (50 percent 
probability or more) that the Veteran's 
peripheral neuropathy of the upper and 
lower extremities is related to his 
service, including exposure to herbicide 
agents when he served in the Republic of 
Vietnam from September 1968 to August 
1969.  The rationale for all opinions must 
be provided.

4.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


